FILED
                            NOT FOR PUBLICATION                            MAY 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10095

               Plaintiff - Appellee,             D.C. No. 4:11-cr-02026-DCB

  v.
                                                 MEMORANDUM*
JUAN MARTIN RIVAS DEL
CASTILLO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Juan Martin Rivas del Castillo appeals from the district court’s judgment and

challenges his guilty-plea conviction and 144-month sentence for possession with


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               12-10095
intent to distribute methamphetamine and cocaine, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(A); and importation of methamphetamine and cocaine, in

violation of 21 U.S.C. §§ 952(a), 960(a)(1), and 960(b)(1). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Rivas del Castillo’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. Rivas del Castillo has filed pro se supplemental opening and

reply briefs and the government has filed an answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    12-10095